of the Supreme Court, Bronx County (Lawrence Tonetti, J., at suppression hearing, plea and sentence), rendered on January 6, 1987, convicting the defendant, upon his plea of guilty, of attempted robbery in the second degree and sentencing him, as a predicate felony offender, to an indeterminate term of from 2 Vi to 5 years’ imprisonment, unanimously affirmed.
By pleading guilty to attempted robbery in the second *253degree in full satisfaction of the indictment after commencement of an omnibus suppression hearing, but prior to securing any order or ruling from the court below on the suppression issues, the defendant waived appellate review of any suppression claims as a matter of law, and was specifically so informed by the Trial Judge. (People v Fernandez, 67 NY2d 686, 688 [1986].) Concur—Ross, J. P., Carro, Rosenberger, Ellerin and Smith, JJ.